                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NANCY SETTERQUIST,                                 CASE NO. C18-1131-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    LAW OFFICES OF TED D. BILLBE, PLLC, a
      Washington Professional Limited Liability
13    Company, and TED D. BILLBE, individually
      and on behalf of the marital community
14    comprised of TED D. BILLBE and JANE DOE
15    BILLBE

16                           Defendants.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.

21   32). Having thoroughly considered the parties’ briefing and the relevant record, the Court finds

22   oral argument unnecessary and hereby DENIES the motion for the reasons explained herein.

23   I.     BACKGROUND

24          On September 24, 2018, this Court granted Defendants’ motion to dismiss Plaintiff’s

25   complaint for failure to state a claim and struck Plaintiff’s motion for partial summary judgment

26   as moot. (Dkt. No. 30.) Plaintiff now moves for reconsideration of the Court’s September 24


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 1
 1   order. (Dkt. No. 32.) Plaintiff argues that the Court committed manifest error by overlooking the

 2   issue of merger raised by Plaintiff, concluding that the separation contract could be reformed

 3   through a Washington Superior Court Civil Rule 60(b)(11) motion, declining to apply Plaintiff’s

 4   offered supplemental authority, and failing to address Plaintiff’s request for leave to amend her

 5   complaint. (Id.)

 6   II.    DISCUSSION

 7          A.      Motion for Reconsideration Legal Standard

 8          “Motions for reconsideration are disfavored.” Local Civ. R. 7(h)(1). “The court will
 9   ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling or
10   a showing of new facts or legal authority which could not have been brought to its attention
11   earlier with reasonable diligence.” Id. “A motion for reconsideration should not be used to ask
12   the court to rethink what the court had already thought through—rightly or wrongly.” Premier
13   Harvest LLC v. AXIS Surplus Ins. Co., Case No. C17-0784-JCC, Dkt. No. 61 at 1 (W.D. Wash.
14   2017) (quoting United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).
15                  1. Doctrine of Merger

16          Plaintiff’s argument regarding the issue of merger appeared in a footnote in her response

17   to Defendants’ motion to dismiss. (Dkt. No. 20 at 15.) The use of footnotes to advance

18   substantive arguments is highly discouraged. See Glassybaby, LLC v. Provide Gifts, Inc., Case

19   No. C11-380-MJP, 2011 WL 4571876, slip op. at 4 (W.D. Wash. 2011).

20          The doctrine of merger generally precludes a plaintiff from bringing a subsequent action,

21   or a defendant from raising additional defenses, once a valid and final judgment is rendered in

22   the plaintiff’s favor. Restatement (Second) of Judgments § 18 (1982). But the doctrine of merger

23   does not preclude trial courts from “modify[ing] a judgment to make it conform to the judgment

24   intended to be entered, when to do so will not affect the substantial rights of innocent third

25   parties.” Seattle-First Nat’l Bank Connell Branch v. Treiber, 534 P.2d 1376, 1377 (Wash. Ct.

26   App. 1975) (footnote omitted). Such motions are properly brought under Washington Superior


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 2
 1   Court Civil Rule 60, which embodies “[t]he inherent power of the court to vacate or amend a

 2   judgment.” Id.

 3           The underlying case in this matter concerned the dissolution of the marriage of Plaintiff

 4   and Bardon Setterquist. The present action concerns a motion to modify a judgment to be in

 5   accordance with the intent of the parties to the judgment, pursuant to Washington Superior Court

 6   Civil Rule 60, filed under the same case number. It does not involve a subsequent action or the

 7   raising of an additional defense by Plaintiff or Bardon Setterquist, which would be precluded by

 8   the doctrine of merger. Thus, Plaintiff’s argument regarding merger was neither properly raised
 9   nor meritorious. Therefore, the Court concludes that its decision to not address Plaintiff’s
10   argument regarding merger does not constitute manifest error, and DENIES Plaintiff’s motion
11   for reconsideration on this ground.
12                    2. Washington Superior Court Civil Rule 60(b)(11)

13           Plaintiff contends that the Court committed manifest error when it declined to reach her

14   argument concerning Washington Superior Court Civil Rule 60(b)(1) because relief under

15   Washington Superior Court Civil Rule 60(b)(11) is unavailable as a matter of law if Washington

16   Superior Court Civil Rule 60(b)(1) can be applied. (Dkt. No. 32 at 2.)

17           Washington Superior Court Civil Rule 60(b)(1) provides that, “the court may relieve a

18   party or the party’s legal representative from a final judgment . . . for . . . [m]istakes,

19   inadvertence, surprise, excusable neglect or irregularity in obtaining a judgment or order.” Sup.

20   R. 60(b)(1). Where other subsections of the rule are unavailable, Washington courts may apply

21   Washington Superior Court Civil Rule 60(b)(11), which provides that, “the court may relieve a

22   party or the party’s legal representative from a final judgment . . . for . . . [a]ny other reason

23   justifying relief from the operation of the judgment.” Sup. R. 60(b)(11). “Application of

24   [Washington Superior Court Civil Rule 60(b)(11)] is limited to situations involving

25   extraordinary circumstances not covered by any other section of the rule.” In re Marriage of

26   Thurston, 963 P.2d 947, 949 (Wash. Ct. App. 1998).


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 3
 1          “Dissolution proceedings invoke the court’s equitable jurisdiction.” Farmer v. Farmer,

 2   259 P.3d 256, 262 (Wash. 2011). “Proceedings to vacate judgments are equitable in nature and

 3   the court should exercise its authority liberally ‘to preserve substantial rights and do justice

 4   between the parties.’” In re Marriage of Hardt, 693 P.2d 1386, 1388 (Wash. Ct. App. 1985)

 5   (quoting Haller v. Wallis, 573 P.2d 1302, 1305 (Wash. 1978)). “The Superior Court’s decision to

 6   vacate should be disturbed only upon a showing of clear or manifest abuse.” Id.

 7          Washington courts have previously stated that parties may seek relief from a judgment

 8   pursuant to Washington Superior Court Civil Rule 60(b)(11) upon a finding of extraordinary
 9   circumstances and a balancing of the equities, although Washington Superior Court Civil Rule
10   60(b)(1) arguably applies. For example, in In re Adoption of Henderson, following the
11   appellant’s marriage to the respondent, the appellant petitioned for the adoption of respondent’s
12   three children from a former marriage. In re Adoption of Henderson, 644 P.2d 1178, 1179
13   (Wash. 1982). After the court commissioner granted the petition, the appellant’s attorney
14   erroneously prepared a decree stating that it would be interlocutory for a time before becoming
15   absolute, when it should have been immediately absolute. Id. Following the parties’ separation,
16   the trial court dismissed the appellant’s petition to vacate the adoption decree, “holding that the
17   decree was erroneously made interlocutory rather than final, and that it had no jurisdiction to
18   vacate the decree.” Id.

19          In remanding the case to the trial court, the Washington Supreme Court stated that, “[i]t

20   appears that the interlocutory provision in this decree was included through mistake, both on the

21   part of the attorney who represented the appellant at that time and the court commissioner, and

22   the appellant was therefore mistakenly advised concerning his rights.” Id. at 1181. The

23   Washington Supreme Court remanded for a hearing at which the appellant would be given “an

24   opportunity to show, if he can, that [the adoptive children’s] welfare can best be served by

25   setting aside the decree, pursuant to CR 60(b)(11), permitting vacation of a judgment for ‘(a)ny

26   other reason justifying relief from the operation of the judgment.’” Id. The Washington Supreme


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 4
 1   Court directed the trial court “to vacate the decree only if it finds that the interests of the children

 2   will be best served by such action.” Id.

 3            As demonstrated by the Washington Supreme Court in In re Henderson, a final judgment

 4   may be challenged pursuant to Washington Superior Court Civil Rule 60(b)(11) even if the

 5   reason for the challenge is a mistake in drafting the relevant decree. In doing so, the court must

 6   consider whether the circumstances presented by the case justify an application of Washington

 7   Superior Court Civil Rule 60(b)(11), and if so, whether equity favors vacating the judgment at

 8   issue.
 9            Here, as discussed in the Court’s order, extraordinary circumstances allowed Plaintiff to
10   move to vacate the dissolution decree pursuant to Washington Superior Court Civil Rule
11   60(b)(11). Following the execution of the Court Rule 2A Settlement Agreement (“CR 2A
12   Agreement”) between Plaintiff and Bardon Setterquist, which resolved all issues in connection
13   with the dissolution of their marriage, Defendants committed a scrivener’s error in drafting the
14   separation contract meant to embody the parties’ agreed-upon terms that was not noticed by
15   Defendants or counsel for Bardon Setterquist. (Dkt. Nos. 2-1; 13-4 at 6; 13-5 at 6–7.) The
16   unnoticed scrivener’s error contravened the parties’ shared intent and invalidated a term of the
17   CR 2A Agreement that had been subject to significant negotiation. Ultimately, it allowed Bardon
18   Setterquist to move to modify his spousal support obligation to Plaintiff, which the CR 2A

19   Agreement specifically prohibited. (Dkt. No. 2-1.) Thus, the case presented extraordinary

20   circumstances in that a negotiated agreement between the parties that was intended to fully

21   resolve all the issues related to their marriage was contravened by the ultimate dissolution decree

22   when neither party’s counsel noticed Defendants’ scrivener’s error. These extraordinary

23   circumstances made review under Washington Superior Court Civil Rule 60(b)(11) an option for

24   the state court judge.

25            Further, equity favored vacating the dissolution decree. The CR 2A Agreement was

26   intended to resolve all the issues related to Plaintiff and Bardon Setterquist’s marriage, and it


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 5
 1   specifically made Bardon Setterquist’s spousal support obligation non-modifiable. (Dkt. No. 13-

 2   5 at 7.) Due to Defendants’ scrivener’s error, Plaintiff was deprived of a negotiated benefit under

 3   the CR 2A Agreement, while Bardon Setterquist was given a benefit he was not due. Thus, the

 4   state court, acting in equity, could have vacated the dissolution decree and reformed the

 5   separation contract, as discussed in the Court’s order (Dkt. No. 30 at 6–8), so that the dissolution

 6   decree reflected the terms on which Plaintiff and Bardon Setterquist agreed to dissolve their

 7   marriage.

 8          The state court in this case did not reject the motion to vacate the judgment and reform
 9   the contract as untimely under Washington Superior Court Civil Rule 60(b)(1). The motion to
10   vacate the judgment was made pursuant to Washington Superior Court Civil Rules 60(a) and
11   60(b)(11). (Dkt. No. 13-3 at 4–5.) Rather than dismissing the motion as untimely under
12   Washington Superior Court Civil Rule 60(b)(1), the state court dismissed the motion without
13   prejudice so that the parties could submit the declaration of Bardon Setterquist’s attorney. (Dkt.
14   No. 13-7 at 5.) Thus, the state court indicated that it would consider the motion to vacate the
15   judgment pursuant to Washington Superior Court Civil Rule 60(b)(11), and its decision to do so
16   would have been reviewed for manifest abuse of discretion in any future appeal. See In re Hardt,
17   693 P.2d at 1388.
18          The cases cited by Plaintiff in her response to Defendants’ motion to dismiss and in her

19   motion for reconsideration do not control the outcome of the present case. (Dkt. No. 32 at 2.) In

20   Tamosaitis, a party sought relief under Washington Superior Court Civil Rule 60(b)(11) on the

21   basis of “new evidence of damages.” Tamosaitis v. Bechtel Nat’l, Inc., 327 P.3d 1309, 1315

22   (Wash. Ct. App. 2014). The Washington Court of Appeals affirmed the trial court’s refusal to

23   vacate the judgment because the party should have brought the evidence pursuant to Washington

24   Superior Court Civil Rule 60(b)(3), which was time barred. Id. at 1316. The present case does

25   not involve new evidence that should have been brought pursuant to Washington Superior Court

26   Civil Rule 60(b)(3), and thus is distinguishable. Moreover, the Tamosaitis court did not find


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 6
 1   extraordinary circumstances justifying application of Washington Superior Court Civil Rule

 2   60(b)(11). Id.

 3          In Friebe, the Washington Court of Appeals found that a party’s motion to vacate the

 4   default judgment should have been brought under Washington Superior Court Civil Rule

 5   60(b)(1), and thus was time barred. Friebe v. Supancheck, 992 P.2d 1014, 1017 (Wash. Ct. App.

 6   1999). In doing so, the appellate court found “no extraordinary circumstances in this case to

 7   justify the vacation of the default judgment under CR 60(b)(11).” Id. Because the present case

 8   presents extraordinary circumstances, as discussed above, Friebe is distinguishable.
 9          The Court notes that Plaintiff has cited a variety of new cases and offered new arguments
10   in the footnotes of her reply brief in support of her motion for reconsideration. (See generally
11   Dkt. No. 35.) Plaintiff is again reminded that the use of footnotes to advance substantive
12   arguments is highly discouraged. See Glassybaby, LLC, Case No. C11-380-MJP, 2011 WL
13   4571876, slip op. at 4. Further, “[t]he district court need not consider arguments raised for the
14   first time in a reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). The Court
15   declines to address such arguments.
16          In sum, Plaintiff was able to seek relief from the dissolution decree pursuant to
17   Washington Superior Court Civil Rule 60(b)(11) because, although Washington Superior Court
18   Civil Rule 60(b)(1) arguably applied, the extraordinary circumstances and the balance of the

19   equities presented in this case granted the state court the discretion to invoke Washington

20   Superior Court Civil Rule 60(b)(11). Therefore, the Court did not commit manifest error when it

21   declined to reach Plaintiff’s argument that any motion to vacate the dissolution decree was time

22   barred by Washington Superior Court Civil Rule 60(b)(1). Plaintiff’s motion for reconsideration

23   is DENIED on this ground.

24                    3. Plaintiff’s Supplemental Authority

25          Plaintiff submitted an unpublished Washington Court of Appeals decision as

26   supplemental authority in support of her response to Defendants’ motion to dismiss, in which the


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 7
 1   plaintiff sued her former attorney for malpractice. See Rabbage v. Lorella Case No. 77053-5-I,

 2   2018 WL 4293457, slip op. at 1 (Wash. Ct. App. 2018). In moving for summary judgment, the

 3   plaintiff’s former attorney argued that the plaintiff could not establish causation because her

 4   successor attorney acted negligently, and thus was an intervening and superseding cause of the

 5   plaintiff’s harm. Id. at 2, 5. The Washington Court of Appeals noted that material questions of

 6   fact existed on the issue of whether the successor attorney acted negligently, and held that the

 7   plaintiff’s former attorney had “not established beyond reasonable dispute that [the successor

 8   attorney’s] omission was the superseding cause of” the plaintiff’s harm. Id. at 6.
 9          Rabbage is distinguishable from the present case. Defendants have not argued that
10   Plaintiff’s successor counsel was negligent, and thus was an intervening and superseding cause
11   of Plaintiff’s harm. Rather, Defendants’ argument focused on Plaintiff’s decision to not
12   challenge the trial court’s denial of the motion to reform the separation contract and amend the
13   judgment. (Dkt. No. 12 at 11.) As cited in the Court’s order, Washington courts have held that a
14   plaintiff’s failure to challenge an erroneous ruling prior to bringing a legal malpractice claim
15   may break the causal chain between the alleged negligence and the plaintiff’s alleged harm. See
16   Paradise Orchards Gen. P’ship v. Fearing, 94 P.3d 372, 379 (Wash. Ct. App. 2004); accord
17   Joudeh v. PFAU Cochran Vertetis Amala, PLLC, Case No. 72533-5-I, 2015 WL 5923961, slip
18   op. at 5 (Wash. Ct. App. 2015).

19          Therefore, as the offered authority was inapplicable to the present case, the Court

20   concludes that the decision to not cite or apply Plaintiff’s supplemental authority did not

21   constitute manifest error. Plaintiff’s motion for reconsideration is DENIED on this ground.

22                  4. Leave to Amend

23          In its order, the Court noted that an amendment could not cure the deficiency in

24   Plaintiff’s claim because “Plaintiff’s failure to challenge this decision is fatal to her establishing

25   proximate causation between Defendants’ error and her alleged harm.” (Dkt. No. 30 at 10.) This

26   addressed Plaintiff’s request that any dismissal be granted with leave to amend, and Plaintiff has


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 8
 1   not offered substantive argument challenging this decision. (See Dkt. No. 32 at 3.) Therefore, the

 2   Court did not commit manifest error by failing to address Plaintiff’s request, and Plaintiff’s

 3   motion for reconsideration is DENIED on this ground.

 4          B.      Plaintiff’s Supplemental Authority in Support of Her Motion for

 5                  Reconsideration

 6          Plaintiff has directed the Court’s attention to a recently issued unpublished opinion, In re

 7   Marriage of Mucsi, Case No. 76754-2-I, 2018 WL 4960236, slip op. at 6–8 (Wash. Ct. App.

 8   2018). (Dkt. No. 36.) In In re Mucsi, a trial court amended its final orders dissolving a marriage
 9   to correct a clerical error, pursuant to Washington Superior Court Civil Rule 60(a). Id. at 1–2.
10   Upon review, the Washington Court of Appeals held that the trial court was unable to use
11   Washington Superior Court Civil Rule 60(a) to make substantive changes to its final orders. Id.
12   at 6–8. Here, the Court’s order addressed whether the state court could have addressed any error
13   through a motion made pursuant to Washington Superior Court Civil Rule 60(b)(11). (Dkt. No.
14   30 at 5–6.) It did not address Washington Superior Court Civil Rule 60(a), which involves
15   clerical errors made by the court itself. Therefore, Plaintiff’s supplemental authority does not
16   apply to the present case.
17          For the foregoing reasons, Plaintiff’s motion for reconsideration (Dkt. No. 32) is
18   DENIED.

19          DATED this 17th day of October 2018.

20                                                           William M. McCool
                                                             Clerk of Court
21
                                                             s/Tomas Hernandez
22
                                                             Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C18-1131-JCC
     PAGE - 9
